258 P.3d 1287 (2011)
244 Or. App. 135
STATE of Oregon, Plaintiff-Respondent,
v.
Brynne Melissa LOGAN, Defendant-Appellant.
D081967M; A142827.
Court of Appeals of Oregon.
Submitted May 25, 2011.
Decided June 29, 2011.
Peter Gartlan, Chief Defender, and Neil F. Byl, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, Mary H. Williams, Solicitor General, and Michael R. Washington, Senior Assistant Attorney General, filed the brief for respondent.
Before ORTEGA, Presiding Judge, and SERCOMBE, Judge, and ROSENBLUM, Senior Judge.
PER CURIAM.
Reversed and remanded. State v. Nebert, 244 Or.App. 80, ___ P.3d ___ (2011).